Exhibit 10.6

01.24.07

SECOND AMENDMENT TO LEASE

THIS AMENDMENT (“Amendment”) is made effective as of the 8th day of February
2007, by and between  LIBERTY PROPERTY LIMITED PARTNERSHIP, a Pennsylvania
limited partnership (hereinafter called “Landlord”), and ev3 INC., a Delaware
corporation (hereinafter called “Tenant”).

BACKGROUND:

A.                                    Landlord and Tenant are parties to that
certain Lease dated as of August 30, 2005, as amended by First Amendment to
Lease dated April 6, 2006  (collectively, the “Lease”) for certain premises
containing approximately 36,856 rentable square feet in the Building at 9600
54th Avenue North, Plymouth, Minnesota.

B.                                    Landlord and Tenant desire to amend the
Lease to expand the Premises as set forth below.

AMENDMENT:

Now therefore, for good and valuable consideration, the receipt and legal
sufficiency of which the parties acknowledge, the parties agree as follows:


1.                                       EXPANSION OF LEASED PREMISES. 
COMMENCING ON JUNE 1, 2007 (THE “EFFECTIVE DATE”), THE TERM “PREMISES” AS
DEFINED IN SECTION 1(A) OF THE LEASE IS HEREBY AMENDED TO INCLUDE THE ADDITIONAL
SPACE SHOWN ON ATTACHED EXHIBIT A CONSISTING OF APPROXIMATELY 13,165 RENTABLE
SQUARE FEET (THE “2007 EXPANSION SPACE”).  ACCORDINGLY, COMMENCING ON THE
EFFECTIVE DATE, THE PREMISES WILL CONTAIN A TOTAL OF APPROXIMATELY 50,021
RENTABLE SQUARE FEET.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE 2007
EXPANSION SPACE WILL BE LEASED ON ALL OF THE TERMS AND CONDITIONS OF THE LEASE.


2.                                       MINIMUM ANNUAL RENT.  COMMENCING ON THE
EFFECTIVE DATE, THE MONTHLY MINIMUM ANNUAL RENT FOR THE ENTIRE PREMISES
(INCLUDING THE 2007 EXPANSION SPACE) WILL BE AS FOLLOWS:

Period

 

2007 Expansion Space
Monthly Minimum
Annual Rent

 

Total Monthly Minimum
Annual Rent

 

June 1, 2007 – October 31, 2007

 

$

6,582.50

 

$

39,492.77

 

November 1, 2007 – October 31, 2008

 

6,779.98

 

40,528.96

 

November 1, 2008 – October 31, 2009

 

6,983.37

 

41,592.50

 

November 1, 2009 – February 28, 2010

 

7,192.88

 

42,684.16

 

 

3.                                       Additional Rent.  Commencing on the
Effective Date, Tenant’s Share as set forth in Section 1(h) of the Lease shall
be increased to 100%.


--------------------------------------------------------------------------------


4.                                       Use.  The limitation on maximum square
footage that can be used as office space set forth in Section 1(i) of the Lease
is increased from 22,123 rentable square feet to 32,001 rentable square feet
effective as of the Effective Date; provided, however, that Tenant’s right to so
expand its office use is subject to applicable legal requirements, including
requirements of the municipal zoning code.

5.                                       As-Is Condition; Leasehold Improvement
Allowance.  Landlord will deliver the 2007 Expansion Space to Tenant in its
AS-IS condition, without any obligation on Landlord’s part to provide any
leasehold improvements or leasehold improvement allowance.  Any leasehold
improvements constructed by Tenant in the 2007 Expansion Premises shall be
constructed in accordance with the provisions of Sections 12 and 13 of the
Lease.

6.                                       Alterations.  The provisions of
Section 12 of the Lease to the contrary notwithstanding, upon the expiration or
termination of this Lease (i) Tenant shall leave in place and surrender to
Landlord all Alterations existing in the Premises as of the date of this Second
Amendment, and (ii) Tenant shall leave in place and surrender to Landlord all
future Alterations made by or on behalf of Tenant provided the Alterations are
of the same kind and character as the presently-existing Alterations.  Tenant
shall not demolish any existing improvements or Alterations in the Premises
(e.g., in order to convert office space to warehouse or tech space) without
first obtaining Landlord’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed, and, unless Landlord otherwise agrees with
Tenant in writing, Landlord reserves the right, upon the expiration or
termination of the Lease, to cause Tenant to restore the Premises to
substantially the condition existing prior to such demolition.  Moreover,
Landlord reserves the right to require Tenant to remove specialized Alterations
(such as supplemental HVAC equipment, computer room installations and the like),
if any, constructed in the Premises by or on behalf of Tenant after the date of
this Second Amendment.


7.                                       DEFINED TERMS.  ALL CAPITALIZED TERMS
USED IN THIS AMENDMENT NOT SEPARATELY DEFINED HEREIN SHALL HAVE THE MEANING
GIVEN THEM IN THE LEASE.


8.                                       FULL FORCE AND EFFECT. ALL OF THE TERMS
AND CONDITIONS OF THE LEASE NOT INCONSISTENT WITH THIS AMENDMENT SHALL REMAIN
UNMODIFIED AND IN FULL FORCE AND EFFECT.


9.                                       COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN COUNTERPARTS AND MAY BE DELIVERED BY FACSIMILE TRANSMITTAL OF SIGNED
ORIGINAL COUNTERPARTS.

[Signature Page Follows]

2


--------------------------------------------------------------------------------


 

The parties have executed this Second Amendment as of the date stated above.

 

TENANT:

 

 

ev3 Inc.

 

 

 

 

 

By:

/s/Patrick D. Spangler

 

 

 

 

 

 

 

 

Its:

CFO

 

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

LIBERTY PROPERTY LIMITED

 

 

PARTNERSHIP

 

 

 

 

 

BY:

Liberty Property Trust, its Sole General

 

 

 

Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Robert L. Kiel

 

 

 

 

 

Robert L. Kiel

 

 

 

 

 

 

Senior Vice President

 

 

 

 

 

 

Regional Director

 

 

 

 

 

 

 

 

/s/DMJ

Regional Manager

 

 

 

 

 

 

 

 

/s/JD

Leasing Representative

 

 

 

 

 

 

 

 

/s/TB

Property Manager

 

3


--------------------------------------------------------------------------------